DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.
 
Response to Arguments
Applicant’s arguments under 35 U.S.C 103 have been considered but are moot because the new ground of rejection does not rely on any reference of SEO (US 20170202043 A1) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21,  24-32, 34-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 21 and 32, in last sentence, “wherein the message further comprises an indication of an intended receiver of the transmission by the wireless device in the unlicensed channel”, it is not clear “the transmission” referring the same “a transmission” within “upon determining to transmit on the unlicensed channel as a result of performing the SLA-CCA procedure, transmitting a transmission on the unlicensed channel”. If it is the same, it is not clear how a message between UEs on a D2D sidelink indicates an intended receiver for a transmission between a UE and a BS in an unlicensed channel. The interned destination of a transmitting UE would be a receiving UE or a BS (specification, Fig 4, [0056]), thus would render the claims indefinite.
The similar issue exist in claims 24 and 34, regarding the intended receiver of the transmission by on the unlicensed channel.
 The rest of dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on the same reasons, by virtue of their dependencies of independent claims 21 and 32.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 25-28, 30, 32, 34-37, 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over MAAREF (US 20170339530 A1) in view of KOSKELA (US 20120015607 A1) and SEO (US 20170202043 A1).
Regarding claim 21, MAAREF discloses:
A method of operation of a wireless device in a cellular communications network, comprising: 
performing a sidelink-assisted clear channel assessment (SLA-CCA) procedure ([0001], licensed-assisted user equipment cooperation in unlicensed sidelinks) to determine whether to transmit on an unlicensed channel, the SLA-CCA procedure being a Clear Channel Assessment (CCA) procedure ([0039]-[0042],  UE performs a listen-before talk (LBT) operation before accessing the unlicensed spectrum in order to check that the channel is idle before transmitting)
 that is assisted by information received by the wireless device ([0042], [0052], [0079], D2D-enabled licensed-assisted UE cooperation in unlicensed sidelinks, using any  licensed-assisted access (LAA) LBT procedure); and 
upon determining to transmit on the unlicensed channel as a result of performing the SLA-CCA procedure, transmitting a transmission on the unlicensed channel ( [0039]-[0040], UE performs transmitting in unlicensed channel after performing a listen-before talk (LBT) operation).
MAAREF does not explicitly disclose:
Information received from one or more other wireless devices over a Device-to-Device (D2D) sidelink in a licensed spectrum.
However, the teaching of Information received from one or more other wireless devices over a Device-to-Device (D2D) sidelink in a licensed spectrum is well known in the art as evidenced by KOSKELA.
KOSKELA discloses:
Information received from one or more other wireless devices over a Device-to-Device (D2D) sidelink in a licensed spectrum ( Fig 2-6, Abstract, [0037]-[0039], [0076]-[0080], a UE determining of D2D resource on unlicensed band available would be triggered by other UE, trigger information may be provided by other UE via a message).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of KOSKELA as mentioned above as a modification to MAAREF, such that the combination would allow to use trigger information from a UE, in order to determine whether device-to-device communication resources on unlicensed band resources are available locally, occasionally, periodically, and initiate a set up of unlicensed band device-to-device communication  by some event, message or other trigger reason.
MAAREF as modified by KOSKELA does not explicitly disclose:
transmitting a message on a D2D sidelink, the message comprising an indication that the wireless device is using the unlicensed channel, wherein the message further comprises an indication of an intended receiver of the transmission by the wireless device in the unlicensed channel.
However, the teaching of transmitting a message on a D2D sidelink, the message comprising an indication that the wireless device is using the unlicensed channel, wherein the message further comprises an indication of an intended receiver of the transmission by the wireless device in the unlicensed channel is well known in the art as evidenced by SEO.
SEO discloses:
transmitting a message on a D2D sidelink, the message comprising an indication that the wireless device is using the unlicensed channel ( [0251]-[0253], information on a D2D data channel at an unlicensed band, may include location information of the unlicensed band to which the D2D data channel will be transmitted),
wherein the message further comprises an indication of an intended receiver of the transmission by the wireless device in the unlicensed channel ( [0253], information on the D2D data channel may include at least one of ID information of the receiving UE, ID of a synchronized cell, the ID information of the synchronized cell may include ID information of a cell which becomes a reference of time and/or frequency synchronization).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of SEO as mentioned above as a modification to MAAREF ( modified by KOSKELA), such that the combination would allow to use information about an unlicensed band, in order to determine whether or not to receive a D2D data signal in the unlicensed band on the basis of information about the unlicensed band, and receive a D2D data signal within a predetermined time of the unlicensed band when it is determined to receive the D2D data signal.
Regarding claim 25, MAAREF as modified by KOSKELA and SEO discloses all the features with respect to parent claim 21 as outlined above.
wherein the message comprises at least one of the following: a status of the unlicensed channel as sensed by the wireless device; an indication of a maximum power at which the wireless device will transmit for the transmission on the unlicensed channel; a synchronization or reference signal; a persistency level that the wireless device uses for CCA; a packet length for the transmission by the wireless device on the unlicensed channel; and a position of the wireless device ( KOSKELA, Fig 2-6, 
[0040], [0044]-[0045], UE may provide information, such as timing information, frequency band, resource block, offloading capability, power level, location etc).
the combination is obvious for the same reasons applied to the claim 21.
Regarding claim 26, MAAREF as modified by KOSKELA and SEO discloses all the features with respect to parent claim 21 as outlined above.
further comprising upon determining not to transmit on the unlicensed channel as a result of performing the SLA-CCA procedure, refraining from transmitting on the unlicensed channel ( MAAREF, [0039]-[0041], [0077], UE checking the channel is idle before transmitting, if the channel busy UE back off).
Regarding claim 27, MAAREF as modified by KOSKELA and SEO discloses all the features with respect to parent claim 21 as outlined above.
wherein performing the SLA-CCA procedure comprises: 
attempting to detect a message from another wireless device on the D2D sidelink that indicates that another wireless device is using the unlicensed channel (KOSKELA, Fig 2-5, [0038]-[0040], D2D parties negotiate directly, e.g measurement request/response, setup request/response etc); 
upon detecting a message from another wireless device on the D2D sidelink, determining at least one impact related to transmission on the unlicensed channel by the wireless device, the at least one impact being at least one of the following: 
an impact of transmission on the unlicensed channel by the wireless device on reception of a transmission on the unlicensed channel by the other wireless device at an intended receiver of the transmission by the other wireless device, and an impact of the transmission on the unlicensed channel by the other wireless device indicated by the detected message on reception of a transmission on the unlicensed channel by the wireless device at an intended receiver of the transmission by the wireless device ( KOSKELA, Fig 2-5, [0032], [0038], UE may estimate impact in power level, distance, bandwidth availability, etc); and 
determining whether the at least one impact is less than a predefined or preconfigured threshold such that the wireless device determines to transmit in the unlicensed channel upon determining that the at least one impact is less than the predefined or preconfigured threshold (KOSKELA, Fig 2-5, [0038], threshold consideration on power, bandwidth, distance, etc).
the combination is obvious for the same reasons applied to the claim 21.
Regarding claim 28, MAAREF as modified by KOSKELA and SEO discloses all the features with respect to parent claim 27 as outlined above.
wherein performing the SLA-CCA procedure further comprises, upon not detecting a message from another wireless device on the D2D sidelink ( MAAREF, [0018]-[0020], network send LBT parameters) : 
performing a CCA on the unlicensed channel ( MAAREF, [0039]-[0040],  each individual UE would perform independent  (LBT) operation); and 
determining, based on a result of the CCA, whether the unlicensed channel is clear such the wireless device determines to transmit in the unlicensed channel upon determining that the unlicensed channel is clear (MAAREF, [0039]-[0040], UE performs transmitting in unlicensed channel after checking the channel is idle).
Regarding claim 30, MAAREF as modified by KOSKELA and SEO discloses all the features with respect to parent claim 27 as outlined above.
further comprising, upon determining that the at least one impact is not below the predefined or preconfigured threshold, refraining from transmitting the transmission on the unlicensed channel (KOSKELA, [0038]UE would check if  bandwidth free with threshold).
the combination is obvious for the same reasons applied to the claim 21.
Regarding claim 40, MAAREF as modified by KOSKELA and SEO discloses all the features with respect to parent claim 21 as outlined above.
A non-transitory, computer-readable medium storing computer-executable instructions that, when executed by at least one processor comprising a wireless device, configure the wireless device to perform operations corresponding to the method of claim 21 ( KOSKELA, Fig 1A, [0024]-[0027], UE having processor and memory).
the combination is obvious for the same reasons applied to the claim 21.

Claims 32, 34-35, 36-37, 39 are the apparatus claims corresponding to method claims 21, 23-25, 27-28, 30 respectively, and rejected under the same rationale set forth in connection with the rejection of claims 21, 23-25, 27-28, 30  respectively, above. In addition, KOSKELA discloses UE having transceiver, processor, memory (Fig 1A).

Claims 29, 31, 38 are rejected under 35 U.S.C. 103 as being unpatentable over MAAREF (US 20170339530 A1) in view of KOSKELA (US 20120015607 A1), SEO (US 20170202043 A1) and Barbieri (US 20110228666 A1) .
Regarding claims 29 and 38, MAAREF as modified by KOSKELA and SEO discloses all the features with respect to parent claims 27 and 32 as outlined above.
MAAREF as modified by KOSKELA and SEO does not explicitly disclose:
wherein determining the at least one impact comprises: 
determining or obtaining at least one of the following: a first pathloss between the wireless device and the other wireless device on the unlicensed channel, a second pathloss between the wireless device and the intended receiver of the transmission from the other wireless device in the unlicensed channel, a third pathloss between the other wireless device and the intended receiver of the transmission from the other wireless device in the unlicensed channel, and a fourth pathloss between the wireless device and the intended receiver of the transmission from the wireless device in the unlicensed channel; and determining the at last one impact related to transmission on the unlicensed channel by the wireless device based on the at least one of the first pathloss, the second pathloss, the third pathloss, and the fourth pathloss.
However, the teaching of determining or obtaining at least one of the following: a first pathloss between the wireless device and the other wireless device on the unlicensed channel, a second pathloss between the wireless device and the intended receiver of the transmission from the other wireless device in the unlicensed channel, a third pathloss between the other wireless device and the intended receiver of the transmission from the other wireless device in the unlicensed channel, and a fourth pathloss between the wireless device and the intended receiver of the transmission from the wireless device in the unlicensed channel; and determining the at last one impact related to transmission on the unlicensed channel by the wireless device based on the at least one of the first pathloss, the second pathloss, the third pathloss, and the fourth pathloss is well known in the art as evidenced by Barbieri.
Barbieri discloses:
determining or obtaining at least one of the following: a first pathloss between the wireless device and the other wireless device on the unlicensed channel, a second pathloss between the wireless device and the intended receiver of the transmission from the other wireless device in the unlicensed channel, a third pathloss between the other wireless device and the intended receiver of the transmission from the other wireless device in the unlicensed channel, and a fourth pathloss between the wireless device and the intended receiver of the transmission from the wireless device in the unlicensed channel ( [0050]-[0051], [0060], UE reports a channel quality or a pathloss, the channel channel quality may be dependent on pathloss) ; and 
determining the at last one impact related to transmission on the unlicensed channel by the wireless device based on the at least one of the first pathloss, the second pathloss, the third pathloss, and the fourth pathloss ( [0051], [0055], [0060], UE may detect outage when channel quality of the assigned unlicensed channel is below a certain minimum channel quality threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Barbieri as mentioned above as a modification to MAAREF ( modified by KOSKELA and SEO ), such that the combination would allow to apply channel quality (or pathloss) threshold, or other factors, in order to select P2P communication or WAN communication based on these factors.
Regarding claim 31, MAAREF as modified by KOSKELA and SEO discloses all the features with respect to parent claim 30 as outlined above.
MAAREF as modified by KOSKELA and SEO does not explicitly disclose:
further comprising, upon determining that the at least one impact is not below than the predefined or preconfigured threshold, taking one or more further actions, the one or more further actions comprising at least one of the following: requesting that the other wireless device reduce its transmit power; requesting that the other wireless device reduce its persistency level; and initiating a cell reselection or handover for the wireless device.
However, the teaching of upon determining that the at least one impact is not below than the predefined or preconfigured threshold, taking one or more further actions, the one or more further actions comprising at least one of the following: requesting that the other wireless device reduce its transmit power; requesting that the other wireless device reduce its persistency level; and initiating a cell reselection or handover for the wireless device is well known in the art as evidenced by Barbieri.
Barbieri discloses:
upon determining that the at least one impact is not below than the predefined or preconfigured threshold, taking one or more further actions, the one or more further actions comprising at least one of the following: requesting that the other wireless device reduce its transmit power; requesting that the other wireless device reduce its persistency level; and initiating a cell reselection or handover for the wireless device ( [0054], [0057], [0069], UE may perform handover with error event, or switch frequency from P2P communication to WAN communication).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Barbieri as mentioned above as a modification to MAAREF ( modified by KOSKELA and SEO), such that the combination would allow to apply channel quality (or pathloss) threshold, or other factors, in order to select P2P communication or WAN communication, switch frequency from P2P communication to WAN communication.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808.  The examiner can normally be reached on 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SHAO/Examiner, Art Unit 2461